DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 17,18,20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202006021291 in view of DE 102014107227.
Regarding claim 17 DE ‘291 shows in figure 1 :
A hold-down (4) for fastening brake linings in a disk brake having a longitudinal extent and a width which is smaller than the latter, the hold-down (4) having a center section, which forms the greatest part of its overall length and is capable of leading over a “lining shaft” of the disk brake, and a first end section 3,10 and a second end section (in the area of 7), characterized in that the first end section 3,10 appears to be angled away relative to the center section and has a cut-out 10 to engage a leaf spring 6.
Lacking in DE ‘291 is a specific showing of the hold down leading over a lining shaft.

However presumably this is inherent in the device.
Also, it appears in figures 1A and 2C that the second end of the hold down 4 (in the area of 3) has a small amount of angle to it.
Nevertheless the reference to DE ‘227 shows in figures 1 and 11-15 a similar hold down device 8 to that of DE ‘291 extending over the brake linings 4,5. Note the ‘lining shaft 11’.
One having ordinary skill in the art at the time the invention was effectively filed would realize that the brake device of DE ‘291 inherently has brake linings as shown by DE ‘227. Alternatively due to the similarity in both purpose and construction of the brake assemblies and hold down devices of DE ‘291 and DE ‘227 with only minor modifications the hold down of DE ‘291 could be substituted for the hold down of DE ‘227 since both devices contemplate minor alterations to the hold down devices as shown in their alternative embodiments.
Further, one having ordinary skill in the art would recognize that the first end section in the area of 3 could be modified with a slight angle ( as is presumably shown) simply to adapt the spring or to account for some misalignment /thermal expansion issues and easier removal of the hold down.
Regarding claim 18 it would have been obvious to have formed the first end section (3,10) angled away relative to the center section (4) at an angle of from 15° to 25° simply to adapt the device to slightly different brake arrangements that use smaller or taller brake linings.
Regarding claims 20,21 as broadly claimed, these limitations are met. See figure 6 of DE ‘291.
Regarding claim 22 note the channel 8 in figures 7-7d of DE ‘227 defined by what appear to be stiffening/strengthening ribs, or ‘side flanks’, (not labeled).
It would have been obvious to have modified the hold down of DE ‘291 with strengthening ribs or side flanks ( not labeled—but shown on either side of the channel 8) presumably to stiffen/reinforce the hold down.
Regarding claim 23 to have extended the side flanks to the first end section would have been obvious for the reason above.
Allowable Subject Matter
Claims 1-16,24-29 are allowed.

Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive.
Applicant’s primary argument is that:
Examiner is relying on DE 202006021291 as showing in Fig. 1 a spring 6 and
a cutout 10 in the end section of the hold-down 4. Applicant submits that the hold-down 4 of DE 202006021291 has a first angled end section 7 and an opposite second end section that is straight and extends in the same plane as the center section of the hold-down 4. The cutout 10 is
arranged in the straight end section; it is not arranged in the first angled end section 7. Thus, the first end section 7 that is angled away relative to the center section does not have a cutout configured to engage a leaf spring.
The features of claim 17 are thus not disclosed in DE 202006021297.
As stated above looking to figures 1A and 2C it appears that the first end section in the area of 3 is slightly angled.  However other figures contradict this and portray this end section as straight.  
Nevertheless one having ordinary skill in the art would recognize that the first end section in the area of 3 of the primary reference DE ‘291 could be modified with a slight angle ( as may be shown) – an obvious change in shape--simply to adapt the spring to accommodate for some misalignment /thermal expansion issues with the brake caliper, and easier removal of the hold down after extended use.
It is not exactly clear from applicant’s specification (see paras 0010,0071 for example) what advantage may be afforded over the prior art to DE ‘291 of having the first end section 7a of the hold down angled away relative to the center section 7b of the hold down 7.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



Cps
11/2/22